Yesawich, J. (dissenting).
The method used by the Commissioner to compute the community service factor in the 1971 reimbursement formula was arbitrary and capricious in that income from private rooms was counted twice and depreciation on those items which, under the Commissioner’s regulations were required to be funded, was treated as an income item but not as an expense item. Unanswered and unexplained is how reliance on these unsound, if not bizarre, accounting techniques enabled the Commissioner to meet the statutory mandate that the reimbursement rate be "reasonably related to the costs of efficient production”.
The Commissioner’s determination should, therefore, be modified not only to the extent indicated by the majority but additionally in accordance with the views expressed herein.
Stevens, P. J., and Nunez, J., concur with Lane, J.; Murphy and Yesawich, JJ., dissent in an opinion by Yesawich, J.
Determination of respondent Health Commissioner, dated April 5, 1974, modified, on the law, to the extent of including in the recomputation of 1970 nonoperating costs the cost of the cardiac intensive care unit and otherwise confirmed, without costs and without disbursements.